--------------------------------------------------------------------------------

 
EXHIBIT 10.23


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 23  day
of  August, 2006 (the “Effective Date”), by and between Tower Financial
Corporation, an Indiana corporation (the “Company”) and Michael D. Cahill, a
resident of Allen County, Indiana (the “Employee”).


WHEREAS, the Company is in the business of operating a bank and financial
services holding company and, directly or through subsidiary entities, operates
or may operate various banking, trust company and other permitted businesses;


WHEREAS, Company wishes to employ the Employee, and the Employee wishes to be
employed by the Company, under the following terms and conditions,


NOW, THEREFORE, for and in consideration of the foregoing recitals and of the
mutual covenants and agreements set forth herein, the parties, intending to be
legally bound hereby, agree as follows:


1.           Employment.  The Company hereby employs the Employee, for the Term
set forth in Section 3, as the Company’s Executive Vice President, Chief
Financial Officer, and Secretary.  The Employee agrees to accept such employment
upon the terms and conditions set forth herein, and to devote his full-time,
attention and best efforts to the performance of his duties, as more fully
described below.


2.           Duties.  During the Term, the Employee’s duties (“Duties”) shall
consist of those Duties as are consistent with the position of Executive Vice
President, Chief Financial Officer, and Secretary, or such other duties, for and
on behalf of the Company or any of its affiliates, with executive
responsibilities commensurate with a position generally similar to that
described in Section 1, as may from time to time be assigned to him by the
Company’s Chief Executive Officer or its Board of Directors. The Employee’s
Duties also include or may include, without limitation, serving as an officer,
director or employee of one or more Company subsidiaries or affiliates.


The Employee agrees that any programs, financial or other products, software,
systems or other intellectual property that may be developed by the Company,
with or without Employee’s participation and assistance, and whether or not
within the scope of Employee’s Duties hereunder, shall be deemed to constitute
works for hire belonging to the Company, and, in all events, shall be and remain
the Company’s exclusive property; and Employee shall not assert (and hereby
relinquishes) any rights or claims therein or thereto.


3.           Term.  Subject to the provisions of Sections 3(a) and 3(b), the
term of this Agreement (the “Term”) shall commence on the Effective Date and
shall extend for a period of two (2) years, through June 30, 2008.


(a)           If, prior to the ninetieth (90th) day before the expiration of the
Term, the Company and the Employee fail to agree in writing to extend the Term
for one additional period of two (2) years (the “Extended Term”), the Term will
in fact terminate as specified.


(b)           If, however, during the Term and without Cause as defined in
Section 6(c), either


 
(i)
the Company terminates the Agreement,



(ii)           the Company affirmatively provides written notice to the
Employee, prior to the ninetieth (90th) day before the expiration of the Term,
that the Agreement will not be extended beyond the expiration of the Term for
one Extended Term, if any, or


(iii)          the Company and the Employee simply fail to mutually agree in
writing prior to the ninetieth (90th) day before the expiration of the Term to
extend the Term for the single two year Extended Term, if any,

1

--------------------------------------------------------------------------------


 
the Term will in fact expire as of the end of the Term, as specified herein, but
the Employee will be entitled to the severance benefits set forth in either
Section 6(e) (if Section 3(b)(i) or Section 3(b)(ii) applies) or Section 6(f)
(if Section 3(b)(iii) applies).


Following the Term or the single Extended Term, if any, any continued
employment, unless pursuant to another written employment agreement, if any,
shall be on an at-will basis, subject to such terms and conditions as the
parties may mutually agree in writing.


 
4.
Compensation.



(a)           Base Salary.  During the Term or the Extended Term, if any, unless
otherwise mutually agreed in writing, the Employee will receive an annual base
salary of $160,000 (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices in effect from time to time.  Such Base Salary shall be
subject to periodic review, and may be increased, but not decreased, from time
to time at the Board of Director’s sole discretion upon the recommendation of
the Company’s Compensation Committee.


(b)           Bonus.  During the Term or the extended Term, if any, unless
otherwise mutually agreed in writing, the Employee will be eligible to receive a
bonus at such times and in such amounts, if any, as the Company’s Board of
Directors, on the recommendation of its Compensation Committee, may determine,
in the exercise of its sole and exclusive discretion.  Any such bonus
compensation may be either performance based, consistent with the requirements
of Section 162 of the Internal Revenue Code of 1986, as amended, or
discretionary, in whole or in part, and may be based upon the provisions of the
Company’s Officer Incentive Plan or awarded in the exercise of the Board’s
discretion, upon the recommendation of its Compensation Committee, in
recognition of the Employee’s performance of his Duties in an extraordinary
manner deserving of additional compensation.  Nothing in this Agreement,
however, shall limit the Board’s discretion to adopt, amend or terminate any
performance-based or any other bonus plan.


(c)           Stock Options; Restricted Stock.  During the Term or the Extended
Term, if any, the Employee shall be eligible to participate in such other stock
option, restricted stock or other equity-based incentive plans, including any
plans contemplating the potential grant of incentive stock options,
non-qualified stock options, restricted stock, or various other equity based
awards, that may be adopted by the Company from time to time; provided, however,
that nothing herein shall be deemed to entitle the Employee to any specific
benefit grant or award (any such grant or award to be solely discretionary with
the Board, upon the recommendation of the Compensation Committee) or to limit
the Board’s discretion to adopt, amend or terminate any plan or program.


(d)           Other Benefit Plans.  The Company agrees that, if otherwise
eligible, the Employee will be covered by or will be entitled to participate in
any vacation programs, 401(k) plans or programs, disability or life insurance
plans or programs, medical and/or hospitalization plans, and/or in any and all
other benefit plans which may be adopted from time to time by the Company during
the Term or the Extended Term, if any, for the general benefit of the Company’s
senior executives.  Nothing herein, however, shall limit the Company’s ability
to exercise the discretion provided to it under any such benefit plan, or
otherwise in its discretion to adopt, amend or terminate any such benefit plan
or program.


(e)           Business Expenses.  The Company shall reimburse the Employee for
all ordinary and necessary business-related expenses incurred by him while
carrying out his employment responsibilities hereunder.  Such reimbursement
shall be in accordance with the Company’s policies and practices regarding the
types or amounts of business expenses for which the Employee may be entitled to
reimbursement hereunder, including any required pre-authorizations, and to
establish policies regarding such reimbursements.


 
5.
Agreement to Maintain Confidentiality.



(a)           Without the Company’s prior consent, the Employee shall not
divulge any confidential business information, and he agrees and covenants that
all confidential business information regarding the Company’s business practices
and processes, its marketing plans and methods, its operations analyses and
software, customer and client lists and identities, however developed or
generated, as well as information concerning customer preferences and current or
prospective business opportunities, its financial and budgetary information,
business development ideas and strategies, and its other trade information,
trade secrets, know-how, and other information regarding the Company’s affairs
(“Confidential Business Information”) has been and will continue to be received
and held by the Employee in the strictest confidence.  The Employee agrees not
to divulge to any other person or use for his personal benefit or for the
benefit of any other person, any such Confidential Business Information, except
insofar as that person has a need to know such Confidential Business Information
in the ordinary course of the Company’s business and for its benefit.  The
Employee further agrees that, upon expiration of the Term or the Extended Term,
if any, or upon earlier termination of the Agreement, regardless of reason or by
whom terminated, he will not exploit and will surrender to the Company any and
all documents, records and rights, in whatever form, that may be in
his possession or control containing any such Confidential Business Information,
as well as any and all other property that may belong to the Company, including,
without limitation, computer hardware and software, pagers, PDAs, Blackberries,
cell phones and other electronic equipment, notes, reports, studies and all
electronically stored information.

2

--------------------------------------------------------------------------------



(b)           For purposes of this Agreement, information shall not be deemed to
constitute “Confidential Business Information” to the extent that the
information (i) is in the public domain, or hereafter becomes generally known or
available outside the Company through no action or omission on the part of the
Employee in violation of this Agreement, (ii) is furnished to any person by the
Company without restriction on disclosure, (iii) becomes known to the Employee
from a source other than the Company, without a breach of any obligation
hereunder, (iv) is required to be disclosed by law (in which case the Employee
will give prompt written notice to the Company of any such required disclosure
to the extent such notice would not be prohibited by law), or (v) is disclosed
after written approval for disclosure has been granted by the Company.


(c)           The provisions of this Section 5 shall survive any expiration of
the Term or the Extended Term, if any, or the prior termination of this
Agreement.


6.           Termination of Employment.


(a)           Termination Due to Death.  Employee’s employment with the Company
will automatically terminate immediately upon his death, and Employee’s estate
or designated beneficiary, in addition to any life insurance benefit payable to
the Employee or his designated beneficiary, will be entitled to (i) any earned
but unpaid Base Salary to the date of termination, (ii) in the discretion of the
Board, upon the recommendation of the Compensation Committee, any pro rata bonus
for the partial calendar year to the date of Employee’s death, and (iii) any
unpaid vacation and unreimbursed expenses payable hereunder. Unless otherwise
required, and subject to the provisions of Section 8(a), all payments shall be
made within 30 days of Employee’s termination of employment, except for the pro
rata bonus, which shall be paid within 2½ months of the end of the fiscal year
in which the termination occurred. Except for the foregoing payment amounts,
Employee shall be entitled to no other compensation, benefits or payments.


(b)           Termination Due to Disability.  If, during the Term or the
Extended Term, if any, the Employee suffers a “Disability” as defined herein,
the Company, in the exercise of its sole discretion, shall be entitled to
terminate Employee’s employment hereunder, immediately upon written notice to
the Employee of such decision, subject, however, to the payment to the Employee
of (i) any earned but unpaid Base Salary, (ii) in the discretion of the Board
upon the recommendation of the Compensation Committee, any pro rata bonus for
the partial calendar year to the date of such notice, and (iii) unpaid vacation
and unreimbursed expenses payable hereunder. For purposes of this Agreement,
“Disability” shall mean a physical or mental impairment that entitles the
Employee to receive benefits under the Company’s long-term disability plan, if
any, or otherwise, upon the determination by the Company, after consultation
with a medical doctor selected by the Company, that the Employee, for a
continuing period of one hundred fifty (150) days, has been unable, in spite of
reasonable accommodation, to perform the essential functions required of
his position. Unless otherwise required, and subject to the provisions of
Section 8(a), all payments shall be made within 30 days of Employee’s
termination of employment, except for the pro rata bonus, which shall be paid
within 2½ months of the end of the fiscal year in which the termination
occurred. Except for the foregoing payment amounts, Employee shall be entitled
to no other compensation, benefits or payments.


(c)           Termination by Company for Cause.  During the Term or the Extended
Term, if any, the Company shall be entitled to terminate Employee’s employment
hereunder for “Cause,” as defined below, by providing written notice to the
Employee of such decision.  For purposes of this Agreement, Cause shall mean (i)
the commission by the Employee of an act of malfeasance, dishonesty, fraud or
breach of trust against the Company or any of its affiliates, employees, clients
or vendors, (ii) the continued non-performance or breach by the Employee of any
of his material Duties or obligations hereunder, after a written demand by the
Company for correction of such non-performance or breach is delivered to the
Employee, which specifically identifies the section or sections of the Agreement
or the non-performance of the specific Duties which the Company asserts have
been the subject of the non-performance or the breach and the manner in which
the Company asserts that the Employee has not performed or has breached the
obligations referenced therein, and which is not cured by the Employee within
thirty (30) days of his receipt of such written demand; or (iii) the Employee’s
indictment, conviction of or plea of guilty or no contest to any felony or any
crime involving moral turpitude.

3

--------------------------------------------------------------------------------



Upon termination of this Agreement for Cause, the Company shall pay the Employee
any earned but unpaid Base Salary to the date of termination, any earned and
unpaid vacation and any unreimbursed expenses otherwise payable hereunder;
provided, however, that nothing herein shall be deemed to preclude the Company
from asserting a damage claim, if any, against the Employee by reason of
circumstances related to the termination for Cause.  All such payments shall be
made within 30 days of Employee’s termination of employment.  Except for the
foregoing payment amounts, Employee shall be entitled to no other compensation,
benefits or payments.


(d)           Termination by Employee During the Term or Extended Term.  The
Employee may voluntarily terminate employment with the Company without reason at
any time during the Term or the Extended Term, if any, and, if so terminated,
shall be entitled to (i) earned but unpaid Base Salary to the date of
termination, (ii) in the discretion of the Board, upon the recommendation of the
Compensation Committee, any pro rata bonus for the partial calendar year to the
date of termination, and (iii) any earned and unpaid vacation and unreimbursed
expenses otherwise payable hereunder. Unless otherwise required, and subject to
the provisions of Section 8(a), all payments shall be made within 30 days of
Employee’s termination of employment, except for any pro rata bonus, which, if
awarded, shall be paid within 2½ months of the end of the fiscal year in which
the termination occurred.  Except for the foregoing payment amounts, Employee
shall be entitled to no other compensation, benefits or payments.


(e)           Termination by Company Without Cause.  If, during the Term or the
Extended Term, if any, the Company either terminates this Agreement and
Employee’s employment hereunder, as contemplated by Section 3(b)(i), or gives
written notice during the Term of non-extension as contemplated by
Section 3(b)(ii), in either case without Cause as defined in Section 6(c), the
Employee shall be entitled to


(i)           if there are less than six (6) remaining months in the Term or, if
applicable, in the Extended Term, (A) continued payments of Base Salary each
month for the duration of the Term or, if applicable, the Extended Term, subject
in any event to Employee’s continued performance of his obligations described in
Sections 7(a) and 7(b), (B) in the discretion of the Board, upon the
recommendation of the Compensation Committee, a pro rata portion of any bonus
for the partial calendar year of the Term or, if applicable, the Extended Term
within which the termination occurred, to the date of termination, subject in
any event to Employee’s continued performance of his obligations described in
Sections 7(a) and 7(b), (C) any earned and unpaid vacation and unreimbursed
expenses due the Employee to the point of termination, and (D) subject in any
event to Employee’s continued performance of his obligations described in
Sections 7(a) and 7(b), continued payments of Base Salary over and above the
amount described in Section 6(e)(i)(A), for an additional period of eighteen
(18) months, payable periodically in accordance with the Company’s normal
payroll periods and practices; or


(ii)           if there are more than six (6) remaining months in the Term or,
if applicable, the Extended Term, (A) in the discretion of the Board, upon the
recommendation of the Compensation Committee, a pro rata portion of any bonus
for the partial calendar year of the Term or, if applicable, the Extended Term
within which the termination occurred, to the date of termination, subject in
any event to Employee’s continued performance of his obligations described in
Sections 7(a) and 7(b), (B) any earned and unpaid vacation and unreimbursed
expenses due the Employee to the point of termination, and (C) continued
payments of Base Salary, payable periodically in accordance with the Company’s
normal payroll periods and practices, for an aggregate period of twenty-four
(24) months following termination, subject in any event to Employee’s continued
performance of his obligations described in Sections 7(a) and 7(b).


For the avoidance of doubt, notwithstanding anything to the contrary set forth
herein, any payments required to be made pursuant to the provisions of
Sections 6(e)(i)(A), 6(e)(i)(B), 6(e)(i)(D), 6(e)(ii)(A) or 6(e)(ii)(C) herein
shall be payable to the Employee only if and so long as the Employee has been
and continues to be in compliance with the provisions of Sections 7(a) and 7(b)
of this Agreement; and provided that in the event that, even after having
received payments thereunder, in whole or in part, the Employee breaches
his covenants and obligations pursuant to Section 7(a) and/or 7(b) or is found
to have been in breach of any or both of such provisions prior to or
concurrently with having received any of the foregoing payments, the Company
shall be entitled, through institution of legal proceedings, to recover its
payments to the Employee, in addition to any and all other remedies to which the
Company may be entitled by reason of such breach, including the remedy set forth
in Section 7(c).

4

--------------------------------------------------------------------------------



If the Employee’s employment is terminated hereunder by the Company without
Cause, all unvested stock options held by the Employee shall be deemed fully
vested, effective as of the date of termination; provided that all such vested
stock options shall be exercisable by the Employee, subject, however, to the
provisions of the particular Company plan or program pursuant to which the stock
options were granted and to the terms of the actual stock option agreement and
option, only during the ninety (90) day period following the date of
termination.


Except for the foregoing payment amounts, and provisions regarding stock options
and restricted stock, Employee shall be entitled to no other compensation,
benefits or payments.


(f)           Non-Extension by the Company.  If, as contemplated by the
provisions of Section 3(b)(iii), and in accordance with the requirements
thereof, the Company, without Cause, and the Employee, during the Term, simply
fail to mutually agree in writing to extend the Term for the single Extended
Term contemplated thereby, then


(i)           subject only to the mutual agreement of both the Company and the
Employee, (A) Employee’s employment hereunder may continue to the end of the
Term, but not the Extended Term, with the Employee’s Duties, compensation,
benefits and all other terms and conditions set forth herein continuing to the
end of the Term, without change, and (B) following the expiration of the Term,
the Employee’s employment shall terminate as contemplated, but Employee, subject
in any event to Employee’s continued performance of his obligation described in
Sections 7(a) and 7(b), shall be entitled to continue to receive an amount equal
in aggregate to the sum of his Base Salary multiplied by eighteen (18) months,
payable, however, periodically in accordance with the Company’s normal payroll
periods and practices, but ratably over a period of twenty-four (24) months
following termination of employment, or


(ii)           in the event that the Company and the Employee do not mutually
agree that Employee shall continue performing his Duties to the end of the Term,
then, subject to his continued performance of his obligations described in
Sections 7(a) and 7(b), the Employee shall be entitled to receive, (A) Base
Salary to the end of the Term, (B) earned vacation pay and any unreimbursed
expenses otherwise due and payable hereunder to the point of termination, (C) in
the discretion of the Board, and upon the recommendation of the Compensation
Committee, any pro rata portion of any bonus to the point of termination, and,
if the Board so determines, for the remaining portion of the Term, all in
accordance with the Company’s normal payroll practices and procedures, and (D)
the Employee shall be entitled to continue to receive an amount equal in
aggregate to the sum of his Base Salary multiplied by eighteen (18) months,
payable, however, periodically in accordance with the Company’s normal payroll
periods and practices but ratably over a period of twenty-four (24) months
following termination employment.


Notwithstanding anything to the contrary set forth herein, any payments required
to be made pursuant to the provisions of Sections 6(f)(i)(B), 6(f)(ii)(A),
6(f)(ii)(C) and 6(f)(ii)(D) herein shall be payable to the Employee only if the
Employee has been and continues to be in compliance with the provisions of
Sections 7(a) and 7(b) of this Agreement; and provided that in the event that,
after receiving payments thereunder, in whole or in part, the Employee
thereafter breaches his covenants and obligations pursuant to Section 7(a)
and/or 7(b) or is found to have been in breach of any or both of such provisions
prior to or concurrently with having received any of the foregoing payments, the
Company shall be entitled, through institution of legal proceedings, to recover
its payments to the Employee, in addition to any and all other remedies to which
the Company may be entitled by reason of such breach, including the remedy set
forth in Section 7(c).


If the Term is not extended, as contemplated by the provisions of
Sections 3(b)(ii) and this 6(f), then, subject to the following paragraphs,
vesting of any stock options and the satisfaction of any time-based restrictions
on any restricted stock theretofore issued to the Employee, shall continue to
operate in the manner contemplated as for any other employee during the balance
of the original Term, and, effective as of the end of the Term, any then
unvested stock options shall be deemed vested but exercisable only during the
90-day period following the end of the Term.

5

--------------------------------------------------------------------------------



If the Employee’s actual employment terminates as of the date of the non-renewal
notice and prior to the end of the Term, any of the Employee’s stock options
unvested as of that date shall be deemed fully vested, subject to their
exercise, if at all, only within the 90-day period following the date employment
ends, and any time-based restrictions in connection with any restricted stock
held by the Employee as of the date of termination of employment, shall likewise
be deemed satisfied to the extent of the remaining period during which the
Employee is entitled to receive compensation hereunder.


Subject to the provisions of Section 8(a), all payments required to be made
pursuant to the provisions of Sections 6(e)(i)(C), 6(e)(ii)(B) and 6(f)(ii)(B)
shall be made within 30 days of Employee’s termination of employment, and any
pro rata bonus, if awarded, shall be paid within 2½ months of the end of the
fiscal year in which the termination occurred.


(g)           Change in Control.  In the event that a change in control occurs,
as defined herein, then,


(i)           if either during the Term or the Extended Term, if any, and in
addition to and not in lieu of the payments and benefits to which Employee may
be entitled under Section 6(d) (if Employee should elect to voluntarily
terminate his employment), but subject only to Employee’s willingness, in
connection with the proposed or actual change in control transaction (and if
requested to do so by the Company), to continue to perform his duties and
responsibilities hereunder for a period not to exceed one hundred
thirty-five(135) days following the change in control (the “Post CIC Term”), and
if Employee does so agree, Employee may at any time prior to or during the Post
CIC Term, to voluntarily terminate his employment hereunder, by written notice,
effective (unless earlier or later agreed in writing) at the conclusion of the
Post CIC Term, to


(A)           continued payments of Base Salary for an additional period of
eighteen (18) months following termination of employment, payable periodically
in accordance with the Company’s normal payroll periods ad practices,


(B)           to the shortened non-competitive and non-solicitation restrictive
periods set forth in Section 6(g)(iv), and


(C)           to have all unvested stock options then held by Employee fully
vest, as of the date of termination of employment; provided that all such vested
stock options shall be exercisable by Employee, subject in any event to the
provisions of the particular Company plan or program pursuant to which the stock
options were granted and to the terms of the actual stock option agreement and
option, only during the ninety (90) day period following the date of
termination;


(ii)           if during the Term and, without Cause, the Company elects to
terminate Employee’s employment within the scope of Section 3(b)(i) or elects to
give written notice of non-extension within the scope of 3(b)(ii), or if the
Company and Employee fail to mutually agree to extend the Term as contemplated
by Section 3(b)(iii), Employee shall continue to be entitled to the severance
benefits described in Section 6(e)(i), 6(e)(ii) or 6(f), as the case may be, but
Employee shall be entitled to the shortened non-competition and non
–solicitation restrictive periods set forth in Section 6(g)(iv); or


(iii)           if during the Extended Term, if any, and unless, by the time of
expiration hereof, Employee and the Company (or the Company’s successor after
the change in control)  have entered into a new employment agreement,
satisfactory to Employee, in replacement of or to succeed this Agreement,
Employee shall be entitled


(A)           to elect, under Section 6(g)(i) to voluntarily terminate this
Agreement and to become entitled to the severance benefits described therein, or


(B)           to elect to continue to be entitled to his rights and benefits
under this Agreement, to the end of the Extended Term, and, thereafter, to
become entitled to

6

--------------------------------------------------------------------------------


 
(x)           continued payment of Base Salary for an additional period of
twelve (12) months following termination of employment, payable periodically in
accordance with the Company’s normal payroll periods and practices, and


(y)           the shortened non-competition and non-solicitation restrictive
periods set forth in Section 6(g)(iv); and


(iv)           for purposes of the non-competition and non-solicitation
restrictions set forth in Section 7(a) and 7(b), the restrictive period for
purposes of Section 7(a) (non-competition) shall be shortened to six (6) months,
and the restrictive period for purposes of Section 7(b) (non-solicitation) shall
be shortened to twelve (12) month, in either case following termination of
employment and without regard to the fact that continued severance payments of
Base Salary may continue hereunder beyond the expiration of such restrictive
periods.


For purposes of this Section 6(g), “change in control” shall mean:  the direct
or indirect sale, transfer, conveyance or other disposition, in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company; the assumption by any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Securities Act of 1934, as amended) of
the beneficial ownership, directly or indirectly, of Company securities
representing more than 50% of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the board of
directors; the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination,
50% or more of the total voting power of the survivor or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the supervisor ,
is represented by the Company’s voting securities that were outstanding
immediately prior to such Business Combination (before or after conversation)
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such voting securities among the holders
thereof immediately prior to the Business Combination; or the adoption of a plan
relating to the liquidation or dissolution of the Company.  In addition, for
purposes of the definition of “change in control,” if the incumbent directors
cease to constitute at least a majority of the board of directors of the
Company, and this change has occurred in connection with a hostile transaction
not approved by the incumbent board prior to the change in control, such
circumstance shall likewise constitute a change in control.


7.           Non-Competition and Non-Solicitation.


(a)           Non-Competition.  The Employee agrees that, during the Term or
Extended Term, if any, and for a period of twenty-four (24) months immediately
following the earlier to occur of the expiration of the Term or Extended Term,
if any, or actual termination of Employee’s employment hereunder, for whatever
reason and by whomever initiated, and whether or not the Employee is entitled to
continue to receive compensation under the provisions of Section 6(e), he will
not, directly or indirectly, anywhere within a seventy-five (75) mile radius of
the City of Fort Wayne, Indiana or any other community outside of Fort Wayne,
Indiana in which the Company or any of its subsidiaries has a banking or other
business office and location, engage in any business offering products or
services the same as or competitive with the products or services that, during
the Term or the Extended Term, if any, are (or are planned to be) offered or
supplied by the Company or its subsidiaries, whether as an individual or sole
proprietor or as owner, partner, principal, stockholder, officer, director,
manager, agent, consultant or advisor, or by or through the lending of any other
form of assistance.  For purposes of this restriction, which the Employee agrees
is reasonable and tailored specifically to protect the legitimate business
interests of the Company and its subsidiaries, while not restricting the
Employee’s ability to engage in the same or similar businesses outside the
restricted area, a passive investment in an enterprise that is competitive with
the Company, without more, in an amount not exceeding two percent (2%) of the
equity interest in such entity, shall not be deemed a violation of this
provision.
(b)           Non-Solicitation.  The Employee agrees that, during the Term or
the Extended Term, if any, and for a period of twenty-four (24) months
immediately following the earlier to occur of the expiration of the Term or
Extended Term, if any, or the earlier termination of Employee’s employment
hereunder, for whatever reason and by whomever initiated, and whether or not the
Employee is entitled to continue to receive compensation under the provisions of
Sections 6(e), or 6(f), he will not, directly or indirectly (i) solicit, take
away, hire, employ or endeavor to employ any person employed by the Company, or
(ii) solicit, take away or attempt to take away any of the existing or
prospective customers or clients, vendors or licensors of the Company or any of
its subsidiaries (as of the date of expiration or actual termination of
employment, whichever is later) for the purpose of conducting any business which
directly or indirectly provides banking, financial or other services similar in
nature to the services provided by the Company or any of its subsidiaries.  As
used herein, the term “prospective customers or clients” shall include persons
or entities with whom the Company or its subsidiaries have been in contact
within the previous twelve (12) months for the purpose of establishing or
conducting a business relationship.

7

--------------------------------------------------------------------------------



 
(c)
Specific Enforcement.



(i)           The Employee acknowledges that any violation of any provision of
this Section 7 by him will cause irreparable damage to the Company, that such
damage will be incapable of precise measurement, and that, as a result, the
Company will not have an adequate remedy at law to redress the harm which such
violation will cause.  Therefore, in the event of any violation of any provision
of this Section 7 by the Employee, the Employee agrees that, in addition to all
other remedies that the Company or any of its subsidiaries may have at law or in
equity, including the right to discontinue paying any further compensation under
the provisions of Sections 6(e) or 6(f), or the right to sue for damages, the
Company shall be entitled to injunctive relief, including, without limitation,
the right to obtain a temporary restraining order and a temporary injunction to
restrain any violation of this Section 7.  In such event, the Company shall not
be required to post a bond in excess of the minimum bond required under the
civil rules of the court having jurisdiction over the controversy.


(ii)           In the event that a court shall find that the Employee has
violated any of the restrictions set forth in this Section 7, then the period of
all restrictions set forth herein shall automatically be extended by the number
of days that the court determined the Employee to have been in violation of such
restriction.  Furthermore, in addition to any other relief to which the Company
shall be entitled, the Company shall be entitled to recover from the Employee
its reasonable costs and attorney fees incurred by the Company in seeking
enforcement of these provisions.


(iii)           If the Employee should breach any of the provisions of
Section 7(a) or (b), the Employee shall be required to repay to the Company any
and all benefits payable under Sections 6(e) and (f) as a consequence of the
termination of his employment.


8.           Miscellaneous.


(a)           Special Provision Regarding Section 409A of the Internal Revenue
Code.  Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount payable under this Agreement may constitute an amount payable
under a “nonqualified deferred compensation plan,” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended, (the “Code”) such payment will be
made by the Company in compliance with any applicable requirements of Code
Section 409A (including the requirement that payment be delayed for six (6 )
months following the Employee’s “separation of service” if the Employee is a
“specified employee” under Code Section 409A, to the extent applicable).


(b)           Other Rights.  This Agreement shall not prevent or limit the
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plans, if any, provided by the Company or any of its subsidiaries and
for which the Employee may qualify, nor shall this Agreement limit or otherwise
affect such rights as the Employee has under any other agreements with the
Company or any of its subsidiaries.  Amounts which are vested benefits or which
the Employee is otherwise entitled to receive under the terms of any plan of the
Company or any of its subsidiaries and any other payment or benefit required by
law at or after termination of employment shall be payable in accordance with
such plan or applicable law, except as specifically provided by this Agreement.


(c)           Entire Agreement; Amendments.  This Agreement discharges and
cancels all previous and contemporaneous agreements, both written and oral,
between the Employee and the Company.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof.  No
agreements, representations or statements of any party not contained herein
shall be binding on either party, and no amendment or variation of the terms and
conditions of this Agreement shall be valid unless in writing and signed by both
parties.

8

--------------------------------------------------------------------------------



(d)           Assignability; Successors of the Company.


(i)           This Agreement and the rights and duties created hereunder shall
not be assignable or delegable by Employee.  The Company may, at its option and
without Employee’s consent, assign its rights and duties hereunder to any
successor entity, Company affiliate or subsidiary, or any transferee of the
Company’s assets.


(ii)           The Agreement will be binding upon and inure to the benefit of
the Company, the Employee and their respective heirs, representatives and
successors.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the term “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


(e)           No Waiver.  No failure or delay by any party to this Agreement to
enforce any rights specified hereunder shall operate as a waiver of such right,
nor will any single or partial exercise of a right preclude any further or later
enforcement of the same right within the period of the applicable statute of
limitations.


(f)           Governing Law.  This Agreement and the performance of the parties
under this Agreement shall be construed in accordance with the laws of the State
of Indiana, regardless of the jurisdiction in which the action or proceeding may
be commenced.


(g)           Notices.  All notices and other communications provided for or
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when delivered and received by the other party, or when sent by
recognized overnight courier, or by faxed communication (with overnight delivery
of a hard copy thereof) to the following addresses and/or contact numbers:


If to the Company:
Tower Financial Corporation

Attn:  Donald F. Schenkel
116 East Berry Street, Suite 100
Fort Wayne, IN  46802


 
If to Employee:
Michael D. Cahill, CPA

5031 Sweetwater Place
Fort Wayne, Indiana 46835


or to such other address or contact number as either party hereto will have
furnished to the other in writing in accordance with this Section 8, except that
such notice of change of address or contact number shall be effective only upon
receipt.


(h)           Counterparts.  This Agreement may be exercised in any number of
counterparts, each of which as so executed shall be deemed to be an original,
and such counterparts shall together be deemed to constitute but one agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



TOWER FINANCIAL CORPORATION                           By:
 
      Its:
 
      Date:
 
 
Date:
 

 
 
9 

--------------------------------------------------------------------------------